Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 01/05/2022 are acknowledged. Amended Claims 1-10 and 15-18 are acknowledged by the examiner. Claim 20 is canceled. Accordingly, claims 1-19 are remain pending and have been allowed.

Allowable Subject Matter
Claims 1-19 are allowed.
The following with applicant arguments is an examiner’s statement of reasons for allowance:
As stated in the Applicant's Arguments dated 01/05/2022, prior art fails to disclose or suggest at least, “…an electronically variable neutral density filter that is inserted on a subject side from the half mirror on the optical path of the optical finder; and a processor configured to  acquire brightness information of external light; measure brightness of first light of superimposed external reflection light and display device transmission light by the half mirror, in which the external reflection light is the light, among the external light, which is reflected by the half mirror, and the display device transmission light is the light, among the light emitted from the display device and showing the information, which transmits through the half mirror; and calculate transmittance of the electronically variable neutral density filter in real time based on the 

Independent claims 17 includes elements similar to those of amended claim 1 and for those same reasons Independent Claim 17 is allowed also.

The dependent claims 2-16 and 18-19 all depend on allowed base claim therefore they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fayez Bhuiyan whose telephone number is 571-270-1562. The examiner can normally be reached on Monday to Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler L. Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAYEZ BHUIYAN/
Examiner, Art Unit 2698

/JAMES M HANNETT/Primary Examiner, Art Unit 2698